AUSTIN ,,.T~xan


                     January 6, 1960


Honorable J. T. Ellis, Jr.
Admlnlatrator
State Depsbtment ol Heslth
Austin 1, Texas
                     Opinion No.-W-770
                     Re:   Whether the appropriations
                           made In Senate Bill 121,
                           Acts 56th Legislature, Regu-
                           lar Session,  1959, Chapter
                           223, page 505, Texas Hospi-
                           tal Licensing Law, Is of such
                           a nature a8 to require certl-
                           flcatlon by the Comptroller
Dear Mr. Ellis:            of Public Accounts.
     You have requested an opinion from this office
to determine whether the appropriation made in Senate
Bill 121, Acts 56th Legislature, Regular Session,
1959, Chapter 223, page.505, Texas Hospital Licens-
ing Law, is of such a nature asto require certiflca-
tlon by the Comptroller of Public Accounts as provided
In Section 4ga of Article III of the Texas Constltu-
tion.
     The provisionin q,uestlonIs Section  7 of Senate
Bill 121, Acts 56th Legislature, Regular Session, 1959,
Chapter 223, page 505, which reads In part as follows:
          If
           . . .
          "All license fees collected shall be
     deposited with the,State Treasury to the
     credit of the Licensing Agency and said
     license fees are hereby appropriated to
     said agency for its use in the admlnistra-
     tion and enforcement of this Act.
Honorable J. T. Ellis, Jr., page 2 (W-770)


      The validity of this appro riatlon has been ques-
tioned on the basis of Section IIga of Article III of
the Constitution of Texas, which reads in part as fol-
lows :
           1,
            . . . From and after January 1,
      1945, save in the case of emergency and
      imperatlve public necessity and with a
      four-fifths vote of the total membership
      of each house, no appropriation In ex-
      cess of the cash and anticipated revenue
      of the funds from which such appropriation
      is to.be made shall be valid. From and
      after January 1, 1945, no bill containing
      an appropriation shall be considered as
      passed or be sent to the Governor for con-
      sideration until and unless the Comptroller
      of Public Accounts endorses his certificate
      thereon, showing that the amount approprlat-
      ed Is within the amount estimated to be
      available in the affected funds. . . .'
     In Attorney General's Opinion O-6626 (1945), where
the Legislature made a similar provision In approprlat-
lng funds, lt was held as follows:
         "'You will note from the text of
    House Bill No. 56 that no stated amount
    1s mentioned in the bill and therefore
    the appropriation could not be In excess
    of the cash and anticipated revenues of
    the funds from which such appropriation Is
    to be made. The bill only appropriates
    the moneys to be deposited In the affected
    fund for a given period. The fund is creat-
    ed by existing law and the allocation of
    revenues directed to be placed in said
    fund has already been made by existing laws.
    House Bill No. 56 only makes the approprla-
    tlon of the fund to the purpose for which
    it was created and only In the amount which
    may be deposited In the fund. '
         It
          . . .
Honorable J. T. Ellis, Jr., page 3 (WW-770)


          “It is, therefore, our opinion that H.B.
     56 did not require the certificate inquired
     about.”
This opinion has been cited and followed by other At-
torney Generals I oplnlons in slmllar situations in
not requiring such.appropriatlons to be certified.
k;;r;rey General’s Opinions ~~-416 (1958) and S-64
      .
      It is clear that the Legislature has not appro-
priated money in Senate Bill 121 except to the extent
that funds are available from the payment of license
fees, just as it did not anticipate any definite amount
of revenues In the situations disc,ussedIn Attorney
Generals’ Opinions ~~-416 (1958),  S-64 (1953) and
O-6626 (1945).
     The only difference In the appropriation under
the Hospital Licensing Law and the s!tuatlons dlscus-
sed In the cited Attorney Generals’ opinions Is that
the statute in question does not specifically provide
for a special fund that the licensing fees are to be
deposited in.  Senate Bill 121 does, however, provide
that the fees will be deposited with the Treasury to
the credit of the licensing agency, which means that
these funds cannot be spent for any purposes other than
the purposes that the licensing agency may illrectin
the administration and enforcement of the Hospital Li-
censing Law.
     It 1s our opinion that this appropriation does
not need to be certified by the Comptroller since the
funds appropriated cannot exceed the available revenue
according to the terms of the statute and the funds are
to be deposited with the State Treasury to the credit
of the licensing agency.
                    SUMMARY
        Section 7 of Senate Bill 121,
        Acts 56th Legislature, Regular
        Session, 1959, Chapter 223, page
        50.5, Texas Hospital Licensing Law,
Honorable J. T. Ellis, Jr., Page 4 (w-770)


     Is constitutional and does not need
     to be certified by the Comptroller in
     order to make the appropriation con-
     tained in it valid since the funds ap-
     propriated cannot exceed the available
     revenue according to the terms of the
     statute and the funds are to be deposit-
     ed with the State Treasury to the credit
     of the licensing agency.

                     Yogrs ve~rytruly,
                     WILL WILSON
                     Attorney General of Texas


                     By 22b%.Cie*
                         Assistant
JCS:mfh:ms
APPROVED:
OPINION COMMITTEE
W. V Geppert, Chairman
John Reeves
F. C. Jack Goodman
J. C Davis, Jr.
Virgil Pulliam
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore